UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6666



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

LEMUEL KINNEY,

                                              Defendant - Appellant,

          and

ELECTRONIC SYSTEMS ASSOCIATES, INCORPORATED,

                                                           Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-94-57-A, CA-95-1697-AM)

Submitted:   October 8, 1996              Decided:   October 22, 1996


Before HAMILTON, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lemuel Kinney, Appellant Pro Se. Natalia Combs Greene, William T.
Henderson, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Vir-
ginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lemuel Kinney appeals from the district court's order dis-

missing his motion under 28 U.S.C. § 2255 (1994), as amended by
Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No.

104-132, 110 Stat. 114. We have reviewed the record and the dis-

trict court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. United States v.

Kinney, Nos. CR-94-57-A; CA-95-1697-AM (E.D. Va. Mar. 27, 1996).

Kinney's motion to supplement the record on appeal is denied.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                2